DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for analyzing agricultural data, the method comprising: continuously or periodically receiving personalized raw data on an agricultural work processes from a plurality of data sources, the personalized raw data comprising one or both of usage data or business data; posing, by an analyst, an analytical query, wherein the analytical query comprises one or more analytical parameters; selecting at least part of the raw data based on one or more analytical parameters in an aggregation routine; anonymizing at least a part of the selected raw data; aggregating at least a part of the anonymized raw data into status data based on the analytical parameters, wherein the status data relate to a current agricultural status of an area of agricultural production; and outputting at least a part of the status data to the analyst for use by the analyst in at least one agricultural work process. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because the method is communicating status data to an analyst based on aggregated agricultural information. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes an additional element: an analytical tool of a server platform.
The analytical tool of a server platform is merely used to: receive data based on a query by an analyst; aggregate the data into status data; and outputting part of the status data to the analyst (Paragraph 0011). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The analytical tool of a server platform is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing agricultural information. The analytical tool of a server platform is merely used to: receive data based on a query by an analyst; aggregate the data into status data; and outputting part of the status data to the analyst (Paragraph 0011). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 14
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 14 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 14 recites: A system comprising: to continuously or periodically receive personalized raw data on an agricultural work processes from a plurality of data sources, the personalized raw data comprising one or both of usage data or business data, the system configured to: receive, from an analyst, an analytical query, wherein the analytical query comprises one or more analytical parameters; select at least part of the raw data based on one or more analytical parameters in an aggregation routine; anonymize at least a part of the selected raw data; aggregate at least a part of the anonymized raw data into status data based on the analytical parameters, wherein the status data relate to a current agricultural status of an area of agricultural production; and cause output of at least a part of the status data to the analyst for use by the analyst in at least one agricultural work process.. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because the method is communicating status data to an analyst based on aggregated agricultural information. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 14 includes additional elements: an analytical routine; a memory; at least one processor in communication with the communication functionality and the memory.
The analytical routine is merely used to: receive data based on a query by an analyst; aggregate the data into status data; and outputting part of the status data to the analyst (Paragraph 0011). The memory is merely used to store raw data (Paragraph 0026). The processor is merely used to execute instructions (Paragraph 0028). The communication functionality is merely used to communicate information (Paragraph 0029).  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “analytical routine,” “memory,” “processor,” and “communication functionality” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of analyzing agricultural information. The analytical routine is merely used to: receive data based on a query by an analyst; aggregate the data into status data; and outputting part of the status data to the analyst (Paragraph 0011). The memory is merely used to store raw data (Paragraph 0026). The processor is merely used to execute instructions (Paragraph 0028). The communication functionality is merely used to communicate information (Paragraph 0029). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2-4, 6, 9, 13, 16 are not directed to any additional claim elements. Rather, these claims offer further descriptive limitations of the abstract idea mentioned above - such as: wherein the analytical parameters relate to any one, any combination, or all of: an agricultural resource; an agricultural piece of equipment; or the agricultural work processes; wherein the agricultural work processes relate to use of one or both of the resources or equipment; wherein the status data comprise usage data of the one or both of the resources or equipment; and wherein the business data comprise data on an agricultural business assigned to an agricultural user; wherein the data sources relate to a plurality of agricultural users; wherein a first set of data sources are assigned to a first user so that raw data from the first set of data sources is assigned to the first user; wherein a second set of data sources are assigned to a second user, with the second set being different from the first set such that the second user is not assigned all of the raw data from the first set of data sources that is assigned to the first user; wherein the raw data comprise data that were generated within a specific time period before posing the analytical query; wherein the raw data comprise real-time raw data; wherein the analytical query is a market analysis query that relates to a trend of use of agricultural resources and equipment in a current agricultural period, such that the status data comprise usage trend data and localization data linked to the usage trend data; wherein the analyst automatically provides one or both of agricultural resources or equipment for a user based on the status data. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 5, 10-11, 15, and 19-20 are directed to additional claim elements such as: a sensor; a documentation tool of the server platform. The sensor and the documentation tool are merely used to gather data (e.g. documentation of the spreading of an herbicide, see Paragraph 0038). The sensor and the documentation tool are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an agricultural analysis. Also, at Step 2B, those elements are considered a conventional computer function of “receiving or transmitting data over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 7, 12, and 17 are directed to additional claim elements such as: a real-time database. The real-time database is merely used to continuously receive and store real-time raw data (Paragraphs 0038-0039). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 8 and 18 are directed to additional claim elements such as: a benchmarking tool of the server platform. The benchmarking tool is merely used to generate benchmarking data from the raw data (Paragraphs 0041). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dharna et al. (US 2019/0357425 A1).
Regarding claim 1, Dharna et al. discloses a method for analyzing agricultural data using an analytical tool of a server platform (Figure 1, item 130, Agricultural Intelligence Computer System; Paragraph 0030, A computer-implemented system for managing cross-grower field studies and related methods are disclosed. In some embodiments, the system is programmed or configured with data structures and/or database records that are arranged to conduct a computerized cross-grower field study across multiple growers' fields through an end-to-end process. In some embodiments, the system can be programmed to construct models based on products or other concepts to predict yield lifts or achieve other agricultural objectives), the method comprising: 
continuously or periodically receiving, by a receiving tool of the server platform, personalized raw data on an agricultural work processes from a plurality of data sources (Paragraph 0033, Yet another benefit comes from real-time and continuous performance of data collection, validation of experiment execution, and analysis of experimental outcomes with respect to predicted outcomes. Such measures increase the success rates of the prescribed experiments and also expedite the achievement of predicted outcomes that benefit the fields; Paragraph 0035, The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109; Paragraph 0134, In some embodiments, the server 170 is programmed to build a model comprising computer-executable instructions for predicting product (crop yield) responsiveness of a field to a change in seeding rate. The server 170 is programmed to initially establish certain baselines from historical data that spans a number of years of a number of fields across different growers associated with different grower devices. The historical data can be obtained from internal trials and experiments or from external data sources. The number of fields can have common values in certain characteristics, such as the crop hybrid grown in a field, the location of a field, or the yield lift management practice for a field, as further discussed below), the personalized raw data comprising one or both of usage data or business data (Paragraph 0036, Examples of field data 106 include (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method); 
posing, by an analyst, an analytical query to the analytical tool in an analytical routine, wherein the analytical query comprises one or more analytical parameters (Paragraph 0044, The GUI may comprise controls for inputting data to be sent to agricultural intelligence computer system 130, generating requests for models and/or recommendations, and/or displaying recommendations, notifications, models, and other field data); 
selecting, by the analytical tool, at least part of the raw data based on one or more analytical parameters in an aggregation routine (Paragraph 0135, In some embodiments, instead of focusing on reaching the optimal seeding rate, the server 170 is programmed to allow flexibility in seeding rate increase. Specifically, instead of focusing on the relationship between the current seeding rate and the optimal seeding rate, the server 170 is configured to consider other factors, such as a target seeding rate less than the optimal seeding rate or a crop yield lift corresponding to a change to the target seeding rate. For example, the server 170 can be configured to cluster certain fields by hybrid and by location, and compute the average seeding rate within a cluster as the target seeding rate. The same threshold determined from the slope line noted above could still apply in evaluating product responsiveness with respect to the target seeding rate; Paragraph 0136, In some embodiments, the server 170 is configured to adopt a more complex approach, such as building a decision tree that classifies given fields with seeding rate data and crop yield data into different classes corresponding to different crop yield lift amounts based on the initial (current) seeding rate, the target seeding rate, the difference between the initial seeding rate and the target seeding rate, or other attributes related to the fields. Examples of the other attributes could range from inherent attributes, such as soil moisture level, to environmental attributes, such as soil management practice. Other machine-learning methods known to someone skilled in the art for capturing various relationship between the seeding rate (in conjunction with other attributes) and the crop yield lift, such as neural networks or regression techniques, can also be used. The more complex approach can produce more granular information beyond whether a lift is possible and towards how much lift might be possible); 
anonymizing, by the analytical tool, at least a part of the selected raw data (Paragraph 0071, Programmed reports and analysis may include yield variability analysis, treatment effect estimation, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data for seeds and planting, among others; Paragraph 0144, In some embodiments, in step 1102, the server 170 is programmed to receive crop seeding rate data and corresponding crop yield data over a period of time regarding a group of fields associated with a plurality of grower devices. Such data is used to establish benchmarks for determining product responsiveness to a seeding rate increase for a grower's field. The group of fields may be selected from those fields that share values with the grower's field in certain characteristics, such as the crop hybrid grown in a field, the yield lift management practice for a field, or the location of a field); 
aggregating, by the analytical tool, at least a part of the anonymized raw data into status data based on the analytical parameters, wherein the status data relate to a current agricultural status of an area of agricultural production (Paragraph 0144, In some embodiments, in step 1102, the server 170 is programmed to receive crop seeding rate data and corresponding crop yield data over a period of time regarding a group of fields associated with a plurality of grower devices. Such data is used to establish benchmarks for determining product responsiveness to a seeding rate increase for a grower's field. The group of fields may be selected from those fields that share values with the grower's field in certain characteristics, such as the crop hybrid grown in a field, the yield lift management practice for a field, or the location of a field); 
and outputting, by the analytical tool, at least a part of the status data to the analyst for use by the analyst in at least one agricultural work process (Paragraph 0044, Presentation layer 134 may be programmed or configured to generate a graphical user interface (GUI) to be displayed on field manager computing device 104, cab computer 115 or other computers that are coupled to the system 130 through the network 109. The GUI may comprise controls for inputting data to be sent to agricultural intelligence computer system 130, generating requests for models and/or recommendations, and/or displaying recommendations, notifications, models, and other field data; Paragraph 0145, Essentially, from the relationship between the seeding rate and the crop yield demonstrated by the group of fields, which can be derived from the crop seeding rate data and the corresponding crop yield data, the server 170 is configured or programmed to estimate an impact of a seeding rate change from the current seeding rate to the target seeding rate in the grower's field and in turn determine whether the grower's field will effectively respond to the seeding rate change by producing the desired crop yield lift; Paragraph 0146, In step 1108, in response to determining that the grower's field will be responsive, the server 170 is programmed to target the grower's field for an experiment to increase the crop yield and prepare a prescription for the experiment, including a new crop seeding rate and a specific crop hybrid to be implemented in the grower's field. The new crop seeding rate can be the target seeding rate unless it is overridden by an intended seeding rate provided by the grower device. Any recommended change in the crop hybrid is generally consistent with the change in the seeding rate, and it can be implemented incrementally within the field or gradually over time to be able to achieve as much of the estimated crop yield lift as possible. Furthermore, the server 170 can be configured to evaluate the variability in crop yield within the grower's field and prepare a more granular prescription. Such evaluation can be based on physical samples from the field or aerial images of the field. A higher seeding rate than the new seeding rate can often be additionally prescribed to a zone having a seeding rate higher than the current seeding rate. Similarly, a lower seeding rate than the new seeding rate can be additionally prescribed to a zone having a seeding rate lower than the current seeding rate).
Regarding claim 14, Dharna et al. discloses a server platform comprising: communication functionality (Figure 1, item 130, Agricultural Intelligence Computer System; Figure 1, item 132, Communication Layer; Paragraph 0030, A computer-implemented system for managing cross-grower field studies and related methods are disclosed. In some embodiments, the system is programmed or configured with data structures and/or database records that are arranged to conduct a computerized cross-grower field study across multiple growers' fields through an end-to-end process. In some embodiments, the system can be programmed to construct models based on products or other concepts to predict yield lifts or achieve other agricultural objectives) configured to continuously or periodically receive personalized raw data on an agricultural work processes from a plurality of data sources (Paragraph 0033, Yet another benefit comes from real-time and continuous performance of data collection, validation of experiment execution, and analysis of experimental outcomes with respect to predicted outcomes. Such measures increase the success rates of the prescribed experiments and also expedite the achievement of predicted outcomes that benefit the fields; Paragraph 0035, The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109; Paragraph 0134, In some embodiments, the server 170 is programmed to build a model comprising computer-executable instructions for predicting product (crop yield) responsiveness of a field to a change in seeding rate. The server 170 is programmed to initially establish certain baselines from historical data that spans a number of years of a number of fields across different growers associated with different grower devices. The historical data can be obtained from internal trials and experiments or from external data sources. The number of fields can have common values in certain characteristics, such as the crop hybrid grown in a field, the location of a field, or the yield lift management practice for a field, as further discussed below), the personalized raw data comprising one or both of usage data or business data (Paragraph 0036, Examples of field data 106 include (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method); 
at least one memory to store the raw data (Paragraph 0052, Model and field data may be stored in data structures in memory, rows in database table, in flat files or spreadsheets, or other forms of stored digital data); 
at least one processor in communication with the communication functionality and the memory (see Figure 1 and related text in Paragraph 0056, FIG. 1 shows a limited number of instances of certain functional elements. However, in other embodiments, there may be any number of such elements. For example, embodiments may use thousands or millions of different mobile computing devices 104 associated with different users. Further, the system 130 and/or external data server computer 108 may be implemented using two or more processors, cores, clusters, or instances of physical machines or virtual machines, configured in a discrete location or co-located with other elements in a datacenter, shared computing facility or cloud computing facility), the processor configured to:
receive, from an analyst via an analytical routine, an analytical query, wherein the analytical query comprises one or more analytical parameters (Paragraph 0044, The GUI may comprise controls for inputting data to be sent to agricultural intelligence computer system 130, generating requests for models and/or recommendations, and/or displaying recommendations, notifications, models, and other field data); 
select at least part of the raw data based on one or more analytical parameters in an aggregation routine (Paragraph 0135, In some embodiments, instead of focusing on reaching the optimal seeding rate, the server 170 is programmed to allow flexibility in seeding rate increase. Specifically, instead of focusing on the relationship between the current seeding rate and the optimal seeding rate, the server 170 is configured to consider other factors, such as a target seeding rate less than the optimal seeding rate or a crop yield lift corresponding to a change to the target seeding rate. For example, the server 170 can be configured to cluster certain fields by hybrid and by location, and compute the average seeding rate within a cluster as the target seeding rate. The same threshold determined from the slope line noted above could still apply in evaluating product responsiveness with respect to the target seeding rate; Paragraph 0136, In some embodiments, the server 170 is configured to adopt a more complex approach, such as building a decision tree that classifies given fields with seeding rate data and crop yield data into different classes corresponding to different crop yield lift amounts based on the initial (current) seeding rate, the target seeding rate, the difference between the initial seeding rate and the target seeding rate, or other attributes related to the fields. Examples of the other attributes could range from inherent attributes, such as soil moisture level, to environmental attributes, such as soil management practice. Other machine-learning methods known to someone skilled in the art for capturing various relationship between the seeding rate (in conjunction with other attributes) and the crop yield lift, such as neural networks or regression techniques, can also be used. The more complex approach can produce more granular information beyond whether a lift is possible and towards how much lift might be possible); 
anonymize at least a part of the selected raw data (Paragraph 0071, Programmed reports and analysis may include yield variability analysis, treatment effect estimation, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data for seeds and planting, among others; Paragraph 0144, In some embodiments, in step 1102, the server 170 is programmed to receive crop seeding rate data and corresponding crop yield data over a period of time regarding a group of fields associated with a plurality of grower devices. Such data is used to establish benchmarks for determining product responsiveness to a seeding rate increase for a grower's field. The group of fields may be selected from those fields that share values with the grower's field in certain characteristics, such as the crop hybrid grown in a field, the yield lift management practice for a field, or the location of a field); 
aggregate at least a part of the anonymized raw data into status data based on the analytical parameters, wherein the status data relate to a current agricultural status of an area of agricultural production (Paragraph 0144, In some embodiments, in step 1102, the server 170 is programmed to receive crop seeding rate data and corresponding crop yield data over a period of time regarding a group of fields associated with a plurality of grower devices. Such data is used to establish benchmarks for determining product responsiveness to a seeding rate increase for a grower's field. The group of fields may be selected from those fields that share values with the grower's field in certain characteristics, such as the crop hybrid grown in a field, the yield lift management practice for a field, or the location of a field); 
and cause output at least a part of the status data to the analyst for use by the analyst in at least one agricultural work process (Paragraph 0044, Presentation layer 134 may be programmed or configured to generate a graphical user interface (GUI) to be displayed on field manager computing device 104, cab computer 115 or other computers that are coupled to the system 130 through the network 109. The GUI may comprise controls for inputting data to be sent to agricultural intelligence computer system 130, generating requests for models and/or recommendations, and/or displaying recommendations, notifications, models, and other field data; Paragraph 0145, Essentially, from the relationship between the seeding rate and the crop yield demonstrated by the group of fields, which can be derived from the crop seeding rate data and the corresponding crop yield data, the server 170 is configured or programmed to estimate an impact of a seeding rate change from the current seeding rate to the target seeding rate in the grower's field and in turn determine whether the grower's field will effectively respond to the seeding rate change by producing the desired crop yield lift; Paragraph 0146, In step 1108, in response to determining that the grower's field will be responsive, the server 170 is programmed to target the grower's field for an experiment to increase the crop yield and prepare a prescription for the experiment, including a new crop seeding rate and a specific crop hybrid to be implemented in the grower's field. The new crop seeding rate can be the target seeding rate unless it is overridden by an intended seeding rate provided by the grower device. Any recommended change in the crop hybrid is generally consistent with the change in the seeding rate, and it can be implemented incrementally within the field or gradually over time to be able to achieve as much of the estimated crop yield lift as possible. Furthermore, the server 170 can be configured to evaluate the variability in crop yield within the grower's field and prepare a more granular prescription. Such evaluation can be based on physical samples from the field or aerial images of the field. A higher seeding rate than the new seeding rate can often be additionally prescribed to a zone having a seeding rate higher than the current seeding rate. Similarly, a lower seeding rate than the new seeding rate can be additionally prescribed to a zone having a seeding rate lower than the current seeding rate).
Regarding claim 2, which is dependent of claim 1, Dharna et al. discloses all the limitations in claim 1. Dharna et al. further discloses wherein the analytical parameters relate to any one, any combination, or all of: an agricultural resource; an agricultural piece of equipment; or the agricultural work processes (Paragraph 0036, Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information), (c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC)), (d) planting data (for example, planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population), (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method), (f) chemical application data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method), (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset), (i) imagery data (for example, imagery and light spectrum information from an agricultural apparatus sensor, camera, computer, smartphone, tablet, unmanned aerial vehicle, planes or satellite), (j) scouting observations (photos, videos, free form notes, voice recordings, voice transcriptions, weather conditions (temperature, precipitation (current and over time), soil moisture, crop growth stage, wind velocity, relative humidity, dew point, black layer)), and (k) soil, seed, crop phenology, pest and disease reporting, and predictions sources and databases; Paragraph 0038, An agricultural apparatus 111 may have one or more remote sensors 112 fixed thereon, which sensors are communicatively coupled either directly or indirectly via agricultural apparatus 111 to the agricultural intelligence computer system 130 and are programmed or configured to send sensor data to agricultural intelligence computer system 130. Examples of agricultural apparatus 111 include tractors, combines, harvesters, planters, trucks, fertilizer equipment, aerial vehicles including unmanned aerial vehicles, and any other item of physical machinery or hardware, typically mobile machinery, and which may be used in tasks associated with agriculture; Paragraph 0067, In one embodiment, nitrogen instructions 210 are programmed to provide tools to inform nitrogen decisions by visualizing the availability of nitrogen to crops. This enables growers to maximize yield or return on investment through optimized nitrogen application during the season. Example programmed functions include displaying images such as SSURGO images to enable drawing of fertilizer application zones and/or images generated from subfield soil data, such as data obtained from sensors, at a high spatial resolution (as fine as millimeters or smaller depending on sensor proximity and resolution); upload of existing grower-defined zones; providing a graph of plant nutrient availability and/or a map to enable tuning application(s) of nitrogen across multiple zones; output of scripts to drive machinery; tools for mass data entry and adjustment; and/or maps for data visualization, among others. “Mass data entry,” in this context, may mean entering data once and then applying the same data to multiple fields and/or zones that have been defined in the system; example data may include nitrogen application data that is the same for many fields and/or zones of the same grower, but such mass data entry applies to the entry of any type of field data into the mobile computer application 200. For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen application and practices programs and to accept user input specifying to apply those programs across multiple fields. “Nitrogen application programs,” in this context, refers to stored, named sets of data that associates: a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others; It can be noted that the claim language is written in alternative form. The limitation taught by Dharna et al. is based on an “agricultural resource (e.g. herbicide)," an “agricultural piece of equipment (e.g. tractor),” and an “agricultural work processes (e.g. dates of application and amounts.”).
Regarding claim 3, which is dependent of claim 1, Dharna et al. discloses all the limitations in claim 1. Dharna et al. further discloses wherein the agricultural work processes relate to use of one or both of the resources or equipment (Paragraph 0036, Examples of field data 106 include ... (f) chemical application data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method; Paragraph 0038, Examples of agricultural apparatus 111 include tractors, combines, harvesters, planters, trucks, fertilizer equipment, aerial vehicles including unmanned aerial vehicles, and any other item of physical machinery or hardware, typically mobile machinery, and which may be used in tasks associated with agriculture); 
wherein the status data comprise usage data of the one or both of the resources or equipment (Paragraph 0038, In some embodiments, a single unit of apparatus 111 may comprise a plurality of sensors 112 that are coupled locally in a network on the apparatus; controller area network (CAN) is example of such a network that can be installed in combines, harvesters, sprayers, and cultivators. Application controller 114 is communicatively coupled to agricultural intelligence computer system 130 via the network(s) 109 and is programmed or configured to receive one or more scripts that are used to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system 130; Paragraph 0067, For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen application and practices programs and to accept user input specifying to apply those programs across multiple fields. “Nitrogen application programs,” in this context, refers to stored, named sets of data that associates: a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others); 
and wherein the business data comprise data on an agricultural business assigned to an agricultural user (Paragraph 0036, Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information).
Regarding claim 4, which is dependent of claim 1, Dharna et al. discloses all the limitations in claim 1. Dharna et al. further discloses wherein the data sources relate to a plurality of agricultural users (Paragraph 0144, In some embodiments, in step 1102, the server 170 is programmed to receive crop seeding rate data and corresponding crop yield data over a period of time regarding a group of fields associated with a plurality of grower devices); 
wherein a first set of data sources are assigned to a first user so that raw data from the first set of data sources is assigned to the first user (Paragraph 0144, In some embodiments, in step 1102, the server 170 is programmed to receive crop seeding rate data and corresponding crop yield data over a period of time regarding a group of fields associated with a plurality of grower devices. Such data is used to establish benchmarks for determining product responsiveness to a seeding rate increase for a grower's field. The group of fields may be selected from those fields that share values with the grower's field in certain characteristics, such as the crop hybrid grown in a field, the yield lift management practice for a field, or the location of a field. The time coverage of the data allows the effect of seeding rate increases on the crop yield lift to be revealed. As discussed above, at least an optimal seeding rate and a corresponding threshold on the effect of a seeding rate increase on the crop yield lift can be determined, and more complex approaches can be developed for characterizing or determining the potential impact of a seeding rate change on the crop yield in a grower's field and ultimately whether the grower's field should be targeted for specific experiments to lift the crop yield. In step 1104, the server 170 is programmed to receive a current seeding rate for a grower's field associated with one of a plurality of grower devices. The current seeding rate can be an aggregate across different zones within the field; Examiner notes that data from one location is assigned to the user that is in the same defined geofence); 
and wherein a second set of data sources are assigned to a second user, with the second set being different from the first set such that the second user is not assigned all of the raw data from the first set of data sources that is assigned to the first user (Paragraph 0144, In some embodiments, in step 1102, the server 170 is programmed to receive crop seeding rate data and corresponding crop yield data over a period of time regarding a group of fields associated with a plurality of grower devices. Such data is used to establish benchmarks for determining product responsiveness to a seeding rate increase for a grower's field. The group of fields may be selected from those fields that share values with the grower's field in certain characteristics, such as the crop hybrid grown in a field, the yield lift management practice for a field, or the location of a field. The time coverage of the data allows the effect of seeding rate increases on the crop yield lift to be revealed. As discussed above, at least an optimal seeding rate and a corresponding threshold on the effect of a seeding rate increase on the crop yield lift can be determined, and more complex approaches can be developed for characterizing or determining the potential impact of a seeding rate change on the crop yield in a grower's field and ultimately whether the grower's field should be targeted for specific experiments to lift the crop yield. In step 1104, the server 170 is programmed to receive a current seeding rate for a grower's field associated with one of a plurality of grower devices. The current seeding rate can be an aggregate across different zones within the field; Examiner notes that data from another location is assigned to a second user that is in the same defined goefence)
Regarding claims 5 and 15, which are dependent of claims 1 and 14, Dharna et al. discloses all the limitations in claims 1 and 14. Dharna et al. further discloses wherein the plurality of data sources comprise: sensors of agricultural production machines (Paragraph 0038, An agricultural apparatus 111 may have one or more remote sensors 112 fixed thereon, which sensors are communicatively coupled either directly or indirectly via agricultural apparatus 111 to the agricultural intelligence computer system 130 and are programmed or configured to send sensor data to agricultural intelligence computer system 130. Examples of agricultural apparatus 111 include tractors, combines, harvesters, planters, trucks, fertilizer equipment, aerial vehicles including unmanned aerial vehicles, and any other item of physical machinery or hardware, typically mobile machinery, and which may be used in tasks associated with agriculture); 
	documentation routines performed by users with a documentation tool of the server platform (Paragraph 0038, In some embodiments, a single unit of apparatus 111 may comprise a plurality of sensors 112 that are coupled locally in a network on the apparatus; controller area network (CAN) is example of such a network that can be installed in combines, harvesters, sprayers, and cultivators. Application controller 114 is communicatively coupled to agricultural intelligence computer system 130 via the network(s) 109 and is programmed or configured to receive one or more scripts that are used to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system 130; Paragraph 0067, For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen application and practices programs and to accept user input specifying to apply those programs across multiple fields. “Nitrogen application programs,” in this context, refers to stored, named sets of data that associates: a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others); 
	and one or more user-independent data sources, the one or more user-independent data sources comprising weather data sources (Paragraph 0037, A data server computer 108 is communicatively coupled to agricultural intelligence computer system 130 and is programmed or configured to send external data 110 to agricultural intelligence computer system 130 via the network(s) 109. The external data server computer 108 may be owned or operated by the same legal person or entity as the agricultural intelligence computer system 130, or by a different person or entity such as a government agency, non-governmental organization (NGO), and/or a private data service provider. Examples of external data include weather data, imagery data, soil data, or statistical data relating to crop yields, among others).
Regarding claims 6 and 16, which are dependent of claims 1 and 14, Dharna et al. discloses all the limitations in claims 1 and 14. Dharna et al. further discloses wherein the raw data comprise data that were generated within a specific time period before posing the analytical query (Paragraph 0127, In step 710, the server 170 is programmed to analyzing the collected data. In some embodiments, the server 170 is programmed to further analyze the data, to adjust the predictions or the plans for the prescribed experiments, or to glean specific insight that can be used in designing future experiments. Such analysis can be performed periodically, at the end of a season or a year, or upon request by a grower); 
and wherein the raw data comprise real-time raw data (Paragraph 0033, Yet another benefit comes from real-time and continuous performance of data collection, validation of experiment execution, and analysis of experimental outcomes with respect to predicted outcomes).
Regarding claims 7 and 17, which are dependent of claims 1 and 14, Dharna et al. discloses all the limitations in claims 1 and 14. Dharna et al. further discloses wherein the server platform includes a real-time database (Paragraph 0033, Yet another benefit comes from real-time and continuous performance of data collection, validation of experiment execution, and analysis of experimental outcomes with respect to predicted outcomes); 
wherein at least some of the plurality of data sources send real-time raw data continuously to the real-time database (Paragraph 0033, Yet another benefit comes from real-time and continuous performance of data collection, validation of experiment execution, and analysis of experimental outcomes with respect to predicted outcomes); 
and wherein the analytical tool aggregates the real-time raw data in the aggregation routine into the status data (Paragraph 0144, In step 1104, the server 170 is programmed to receive a current seeding rate for a grower's field associated with one of a plurality of grower devices. The current seeding rate can be an aggregate across different zones within the field).
Regarding claims 8 and 18, which are dependent of claims 1 and 14, Dharna et al. discloses all the limitations in claims 1 and 14. Dharna et al. further discloses generating benchmarking data, using a benchmarking tool of the server platform, from the raw data (Paragraph 0071, Programmed reports and analysis may include yield variability analysis, treatment effect estimation, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data for seeds and planting, among others); 
comparing, using the benchmarking tool, the raw data from a user to the benchmarking data (Paragraph 0131, In step 712, the server 170 is programmed to distribute analytic insights across grower systems. In some embodiments, the server 170 is programmed to present summaries, tips, or further recommendations generated from analyzing the data obtained from the multitude of prescribed experiments across grower fields. The server 170 can be configured to transmit a report to each grower system, such as the grower's mobile device, that shows aggregate statistics over all the prescribed experiments or certain groups of prescribed experiments. The report can also indicate how the grower's fields have performed compared to the other growers' fields and indicate possible reasons based on an analysis of the difference in performance between the grower's fields and the other growers' fields. The report can highlight other prescribed experiments that are similar to the ones prescribed to the grower's fields. The report can also outline possible experiments to apply to the grower's fields in the future and solicit feedback from the grower);
and proposing, by the benchmarking tool, to the user a reduction of use of one or both of agricultural resources or equipment based on the comparison in order to improve the agricultural work processes of the user (Paragraph 0090, In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both. Additionally, an agronomic model may comprise recommendations based on agronomic factors such as crop recommendations, irrigation recommendations, planting recommendations, fertilizer recommendations, fungicide recommendations, pesticide recommendations, harvesting recommendations and other crop management recommendations; Paragraph 0131, In step 712, the server 170 is programmed to distribute analytic insights across grower systems. In some embodiments, the server 170 is programmed to present summaries, tips, or further recommendations generated from analyzing the data obtained from the multitude of prescribed experiments across grower fields. The server 170 can be configured to transmit a report to each grower system, such as the grower's mobile device, that shows aggregate statistics over all the prescribed experiments or certain groups of prescribed experiments. The report can also indicate how the grower's fields have performed compared to the other growers' fields and indicate possible reasons based on an analysis of the difference in performance between the grower's fields and the other growers' fields. The report can highlight other prescribed experiments that are similar to the ones prescribed to the grower's fields. The report can also outline possible experiments to apply to the grower's fields in the future and solicit feedback from the grower).
Regarding claim 9, which is dependent of claim 1, Dharna et al. discloses all the limitations in claim 1. Dharna et al. further discloses wherein the analytical query is a market analysis query that relates to a trend of use of agricultural resources and equipment in a current agricultural period, such that the status data comprise usage trend data and localization data linked to the usage trend data (Paragraph 0090, In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both. Additionally, an agronomic model may comprise recommendations based on agronomic factors such as crop recommendations, irrigation recommendations, planting recommendations, fertilizer recommendations, fungicide recommendations, pesticide recommendations, harvesting recommendations and other crop management recommendations. The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield. The agronomic yield of a crop is an estimate of quantity of the crop that is produced, or in some examples the revenue or profit obtained from the produced crop; Paragraph 0091, In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields. The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data. The preconfigured agronomic model may have been cross validated to ensure accuracy of the model. Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby location or an estimate of nitrogen content with a soil sample measurement; Paragraph 0129, In some embodiments, the server 170 can be programmed to determine why even when the prescribed experiment was properly carried out, the predicted outcome was not achieved. The comparison of the data respectively gathered from the targeted trial and the control trial can often be used to eliminate certain factors from consideration. The server 170 can also be configured to detect correlations between the objective of the experiment and other field attributes or external variables. The server 170 can also be configured to detect patterns from the outcomes of similar experiments, which can help identify outliers and point to field-specific issues. The reasons behind the discrepancies between the predicted outcomes and the actual outcomes can be used for designing future experiments or generating predictions for future experiments).
Regarding claims 11 and 20, which are dependent of claims 1 and 14, Dharna et al. discloses all the limitations in claims 1 and 14. Dharna et al. further discloses wherein the plurality of data sources comprise sensors of agricultural production machines assigned to different users (Paragraph 0030, A computer-implemented system for managing cross-grower field studies and related methods are disclosed. In some embodiments, the system is programmed or configured with data structures and/or database records that are arranged to conduct a computerized cross-grower field study across multiple growers' fields through an end-to-end process; Paragraph 0036, Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range); Paragraph 0038, An agricultural apparatus 111 may have one or more remote sensors 112 fixed thereon, which sensors are communicatively coupled either directly or indirectly via agricultural apparatus 111 to the agricultural intelligence computer system 130 and are programmed or configured to send sensor data to agricultural intelligence computer system 130. Examples of agricultural apparatus 111 include tractors, combines, harvesters, planters, trucks, fertilizer equipment, aerial vehicles including unmanned aerial vehicles, and any other item of physical machinery or hardware, typically mobile machinery, and which may be used in tasks associated with agriculture. In some embodiments, a single unit of apparatus 111 may comprise a plurality of sensors 112 that are coupled locally in a network on the apparatus; controller area network (CAN) is example of such a network that can be installed in combines, harvesters, sprayers, and cultivators. Application controller 114 is communicatively coupled to agricultural intelligence computer system 130 via the network(s) 109 and is programmed or configured to receive one or more scripts that are used to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system 130); 
and wherein the status data comprise real-time sensor data of the sensors (Paragraph 0033, Yet another benefit comes from real-time and continuous performance of data collection, validation of experiment execution, and analysis of experimental outcomes with respect to predicted outcomes; Paragraph 0061, For example, field manager computing device 104 may be communicatively coupled to remote sensor 112 and/or application controller 114 which include an irrigation sensor and/or irrigation controller. In response to receiving data indicating that application controller 114 released water onto the one or more fields, field manager computing device 104 may send field data 106 to agricultural intelligence computer system 130 indicating that water was released on the one or more fields; Paragraph 0062, In one embodiment, the mobile application comprises an integrated software platform that allows a grower to make fact-based decisions for their operation because it combines historical data about the grower's fields with any other data that the grower wishes to compare. The combinations and comparisons may be performed in real time and are based upon scientific models that provide potential scenarios to permit the grower to make better, more informed decisions).
Regarding claim 12, which is dependent of claim 1, the combination of x and y discloses all the limitations in claim 1. Dharna et al. further discloses wherein the raw data comprises real-time raw data (Paragraph 0033, Yet another benefit comes from real-time and continuous performance of data collection, validation of experiment execution, and analysis of experimental outcomes with respect to predicted outcomes); 
wherein the server platform provides the analyst with an analytical environment (Paragraph 0062, The combinations and comparisons may be performed in real time and are based upon scientific models that provide potential scenarios to permit the grower to make better, more informed decisions; Paragraph 0127, In step 710, the server 170 is programmed to analyzing the collected data. In some embodiments, the server 170 is programmed to further analyze the data, to adjust the predictions or the plans for the prescribed experiments, or to glean specific insight that can be used in designing future experiments. Such analysis can be performed periodically, at the end of a season or a year, or upon request by a grower); 
and wherein the analyst submits the analytical query via the analytical environment, such that the status data and an analytical result based on the status data is periodically updated by the server platform on the basis of the real-time raw data (Paragraph 0062, The combinations and comparisons may be performed in real time and are based upon scientific models that provide potential scenarios to permit the grower to make better, more informed decisions; Paragraph 0127, In step 710, the server 170 is programmed to analyzing the collected data. In some embodiments, the server 170 is programmed to further analyze the data, to adjust the predictions or the plans for the prescribed experiments, or to glean specific insight that can be used in designing future experiments. Such analysis can be performed periodically, at the end of a season or a year, or upon request by a grower).
Regarding claim 13, which is dependent of claim 1, Dharna et al. discloses all the limitations in claim 1. Dharna et al. further discloses wherein the analyst automatically provides one or both of agricultural resources or equipment for a user based on the status data (Paragraph 0062, The combinations and comparisons may be performed in real time and are based upon scientific models that provide potential scenarios to permit the grower to make better, more informed decisions; Paragraph 0065, In one embodiment, overview and alert instructions 204 are programmed to provide an operation-wide view of what is important to the grower, and timely recommendations to take action or focus on particular issues. This permits the grower to focus time on what needs attention, to save time and preserve yield throughout the season; Paragraph 0066, In one embodiment, script generation instructions 205 are programmed to provide an interface for generating scripts, including variable rate (VR) fertility scripts. The interface enables growers to create scripts for field implements, such as nutrient applications, planting, and irrigation; Paragraph 0067, For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen application and practices programs and to accept user input specifying to apply those programs across multiple fields. “Nitrogen application programs,” in this context, refers to stored, named sets of data that associates: a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others.).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dharna et al. (US 2019/0357425 A1), in view of Neill et al. (US 2021/0192414 A1).
Regarding claim 10, which is dependent of claim 1, Dharna et al. discloses all the limitations in claim 1. Dharna et al. further discloses wherein a user documents agricultural work processes using a documentation tool of the server platform by inputting the raw data (Paragraph 0067, For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen application and practices programs and to accept user input specifying to apply those programs across multiple fields. “Nitrogen application programs,” in this context, refers to stored, named sets of data that associates: a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others); 
...
Although Dharna et al. discloses inputs and instructions from the user of the dates and amounts of a product application in an agricultural process (Paragraph 0067), Dharna et al. does not specifically disclose wherein the inputs are provided in a adapted questionnaire based on the analytical query.
However, Neill et al. discloses wherein a user documents ... using a documentation tool of the server platform by inputting the raw data (Figure 1, item 104, Framework Computing Device; Paragraph 0025; In general, the interface may take the form of a questionnaire, which solicits assessment responses, such as, for example, YES or NO responses to queries, ratings for one or more criteria, artifacts or documents to be uploaded as evidence of compliance, and/or narrative or text explanations, etc.; see provisional application # 62/950,484); 
wherein the documentation tool provides questions to the user to be answered (Paragraph 0025; In general, the interface may take the form of a questionnaire, which solicits assessment responses, such as, for example, YES or NO responses to queries, ratings for one or more criteria, artifacts or documents to be uploaded as evidence of compliance, and/or narrative or text explanations, etc.); 
wherein the user answers the questions in order to input the raw data (Paragraph 0025; In general, the interface may take the form of a questionnaire, which solicits assessment responses, such as, for example, YES or NO responses to queries, ratings for one or more criteria, artifacts or documents to be uploaded as evidence of compliance, and/or narrative or text explanations, etc.; see provisional application # 62/950,484); 
and wherein the questions are generated or adapted based on the analytical query (Paragraph 0025; In this exemplary embodiment, the framework computing device 104 is configured to interact with a user at a party to be assessed (and associated with the party computing device 106) (such as the user shown in FIG. 1), via a questionnaire, or otherwise, as part of the framework provided herein. The user may be an employee, manager, owner, regulator, etc., associated with the party. The framework computing device 104 is configured to interact with the user, then, via the party computing device 106. In connection therewith, once the user is authenticated (e.g., he/she is verified as an authorized user to act on behalf of the party (e.g., via a password, a biometric, etc.), etc.), the framework computing device 104 is configured to present core guidance data to the user (e.g., core control documents relating to a particular part of the framework and covering different compliance criteria (e.g., customer compliance, government compliance, governance, standards, regulatory compliance, policies, etc.), etc.) and solicit assessment inputs from the user relating thereto via one or more interfaces displayed at the party computing device 106; see provisional application # 62/950,484).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the data is inputted in a documentation tool of the invention of Dharna et al. to further incorporate wherein the data is inputted using an adapted questionnaire based on the analytical query of the invention of Neill et al. because doing so would allow the method to solicit assessment responses for a particular area of the guidance (see Neill et al., Paragraphs 0023 & 0025). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dharna et al. (US 2019/0357425 A1), in view of Jensen et al. (US 11,343,377 B1) 
Regarding claim 19, which is dependent of claim 1, Dharna et al. discloses all the limitations in claim 1. Dharna et al. further discloses wherein the processor is further configured to: document, via inputting the raw data from a user, agricultural work processes by inputting the raw data (Paragraph 0067, For example, nitrogen instructions 210 may be programmed to accept definitions of nitrogen application and practices programs and to accept user input specifying to apply those programs across multiple fields. “Nitrogen application programs,” in this context, refers to stored, named sets of data that associates: a name, color code or other identifier, one or more dates of application, types of material or product for each of the dates and amounts, method of application or incorporation such as injected or broadcast, and/or amounts or rates of application for each of the dates, crop or hybrid that is the subject of the application, among others); 
...
Although Dharna et al. discloses inputs and instructions from the user of the dates and amounts of a product application in an agricultural process (Paragraph 0067), Dharna et al. does not specifically disclose: wherein the inputs include at least one answer to a question; and to generate or adapt one or more further questions based on a user answer to the at least one question.
However, Jensen et al. discloses ... to provide at least one question to the user to be answered; and generate or adapt one or more further questions based on a user answer to the at least one question (Column 1, lines 29-41, In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include receiving, by a call assistant engine, a keyword related to information provided by a user to an agent during a call; generating, by the call assistant engine, follow-up questions to be displayed on a user device of the agent in an interactive format, the first follow-up question being generated based on the keyword, each of the following follow-up questions being generated based on an answer of the agent to the previous question; and determining, by the call assistant engine, based on answers of the agent to the follow-up questions, a transfer option for transferring the call).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the data is inputted in a documentation tool of the invention of Dharna et al. to further incorporate wherein further questions are generated based on a user answer to the at least one question of the invention of Jensen et al. because doing so would allow the method to generate follow-up questions based on the previous answer (see Jensen et al., Column 1, lines 29-41). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624